PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of					:
Srivastava, et al.					:
Application No. 16/437,790			            :       DECISION ON PETITION
Filing Date: June 11, 2019 				:
Attorney Docket No. 2018P13651US01
	                                                           
	
This is a decision on the petition under 37 CFR 1.137(a), filed September 21, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to timely file an inventor’s Oath or Declaration or Substitute Statement as required by the Notice Requiring Inventor’s Oath or Declaration mailed August 17, 2021, no later than payment of the issue fee. Applicant paid the issue fee on August 20, 2021. As such, the application became abandoned on August 18, 2020.  The Office mailed a Notice of Abandonment on August 27, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied; (1) the required reply in the form of a Substitute Statement for joint inventor Guannan Ren, (2) the petition fee in the amount of $2100.00, and (3) a proper statement of unintentional delay.

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record. 

The application is being forwarded to the Office of Data Management for processing into a patent.

Telephone inquiries concerning this decision may be directed to Paralegal Specialist Debra Wyatt at (571)272-3621.

/DEBRA WYATT/Paralegal Specialist, OPET                                                                                                                                                                                                        


cc:  Lawrence Chen
      1000 Deerfield Parkway
       Buffalo Grove, IL 60089